Citation Nr: 9927599	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-33 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to accrued benefits in excess of $3,452.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel



INTRODUCTION

The decedent veteran had active military service from January 
1941 to September 1945.

This appeal arises from a September 1995 determination by the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York, which denied appellant's claim for accrued 
benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the appellant's claim has been obtained by 
the RO.

2.  An August 10, 1995 determination by the Director, VA 
Compensation and Pension Service, found that clear and 
unmistakable error had been committed in prior VA rating 
actions, and established the veteran's entitlement to a 
combined disability rating of 50 percent, vice 30 percent, 
from January 28, 1948 through the date of the determination.

3.  The veteran died on August [redacted], 1995; appellant 
is the veteran's surviving spouse.

4.  In October 1995, the RO paid the appellant $3,452.00 in 
due and unpaid compensation, representing the difference 
between a 30 percent and a 50 percent combined disability 
rating for the one-year period prior to the veteran's death. 



CONCLUSION OF LAW

Appellant is entitled to due and unpaid compensation 
representing the difference between a 30 percent and a 50 
percent combined disability rating for a two-year period 
prior to the veteran's death. 38 U.S.C.A. § 5121 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.1000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are not in dispute.  On August 10, 
1995, VA's Director of Compensation and Pension Service (C&P) 
determined that clear and unmistakable error had been 
committed in prior VA rating actions, and determined that the 
veteran was, in effect, entitled to a combined disability 
rating of 50 percent, vice 30 percent, from January 28, 1948.  
The RO was directed to implement this decision by rating 
action.  However, the veteran died on August [redacted], 1995, prior 
to any action being taken by the RO.  In October 1995, the RO 
paid the appellant $3,452.00, representing the difference 
between a 30 percent and a 50 percent combined disability 
rating for the one-year period prior to the veteran's death.

The law governing payment of accrued VA benefits upon the 
death of a beneficiary is contained in 38 U.S.C.A. § 5121.  
It provides in pertinent part that: 

(a) . . . periodic monetary benefits . . 
. under laws administered by the 
Secretary to which an individual was 
entitled at death under existing ratings 
or decisions, or those based on evidence 
in the file at date of death 
( . . . "accrued benefits") and due and 
unpaid for a period not to exceed two 
years, shall, upon the death of such 
individual be paid as follows: . . . . 
(2) . . . to the living person first 
listed below: (A) The veteran's spouse; 
(B) The veteran's children (in equal 
shares); (C) (The veteran's dependent 
parents (in equal shares).

38 U.S.C.A. § 5121 is implemented by 38 C.F.R. § 3.1000, 
which essentially restates its provisions.

On October 9, 1996, section 5121 was modified by P.L. 104-
275, which substituted "two years" for "one year" in 
subsection (a), above, thereby enlarging the benefits which 
were available to appellant at the time her entitlement was 
initially determined in October 1995.  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).

The appellant's argument, in summary, is that hers is not a 
"typical" case where entitlement to new or increased 
compensation benefits is finally established only after a 
veteran's death.  Rather, the amount of the veteran's 
entitlement was essentially reduced to judgment by the 
Director of Compensation & Pension's determination five days 
prior to the veteran's death.  Since this determination 
occurred within one year prior to the veteran's death (or 
within two years, under 38 U.S.C.A. § 5121, as amended), 
appellant argues, she should be entitled to payment of the 
full sum contemplated by the determination.  Appellant also 
suggests that because the past due benefits were "not to be 
paid over a period of time, but in fact in one lump sum," 
they amount to a one-time benefit rather than "periodic 
monetary benefits" subject to disbursement under the 
provisions of section 5121.

Initially, the Board rejects appellant's theory that any 
unpaid amount represents other than "periodic monthly 
benefits" which have accrued.  Section 5121(a) clearly 
indicates that it is their underlying nature as periodic 
monthly payments which permits classification of due and 
unpaid benefits as "accrued benefits," rather than their 
adjudicative status, since that term may be applied to monies 
to which the decedent veteran was entitled "under existing 
ratings or decisions, or those based on evidence in the file 
at date of death."  Id., emphasis added.  Indeed, a contrary 
finding by the Board that the benefits sought amount to a 
"one-time payment" could preclude payment of any funds to 
appellant, since there is no authority for payment of other 
than "accrued" benefits under 38 U.S.C.A. § 5121, and no 
other apparent statutory basis for disbursing monies the 
veteran was entitled to to his wife.  Cf. Pappalardo v. 
Brown, 6 Vet.App. 63, 64-63 (1993); cf. also Office of 
Personnel Management (OPM) v. Richmond, 496 U.S. 414, 110 S. 
Ct. 2465 (1990), rehearing denied, 497 U.S. 1046, 111 S. Ct. 
5 (1990) (Federal agency has no power to administratively 
enlarge entitlements established and delimited by Congress).

Having determined that the monetary benefits sought by 
appellant are accrued benefits and that 38 U.S.C.A. § 5121 
applies, the Board still must address the question of whether 
the Director of C&P's decision in August 1995 created a new 
liability which was "due and unpaid for a period not to 
exceed two years."  The United States Court of Appeals for 
Veterans Claims (Court) has held that a survivor's claim to 
accrued benefits under 38 U.S.C.A. § 5121 and 38 C.F.R. 
§ 3.1000 is purely derivative from any benefit to which the 
veteran might have been entitled at death.  The law gives the 
survivor the right to stand in the shoes of the veteran and 
pursue his claim after his death.  However, the law also 
limits the survivor to two years' worth of periodic monetary 
benefits to which the veteran was entitled at death and which 
were unpaid at the time of death.  See Zevalkink v. Brown, 6 
Vet.App. 483, 490 (1994), aff'd Zevalkink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996).  This is a "narrowly limited 
exception to the general rule that a veteran's claim for 
benefits does not survive the veteran."  Haines v. West, 154 
F.3d 1298, 1300 (Fed. Cir., 1998), cert. denied 1999 U.S. 
LEXIS 1887 (Mar. 22, 1999), citing Zevalkink, 102 F.3d at 
1244.  The Board finds nothing in the administrative 
determination by VA's Director of Compensation & Pension that 
additional monthly disability compensation was due to the 
veteran which would permit expansion of this exception.  
Therefore, appellant's claim for payment of disability 
compensation due and owing to the veteran from January 28, 
1948 must be denied.

However, the Board does find error in the RO's failure to pay 
accrued benefits to the appellant for two years prior to the 
veteran's death, vice one year, since her appeal was pending 
on October 9, 1996, when 38 U.S.C.A. § 5121(a) was amended.  
See Karnas, 1 Vet.App. at 312-313.  Accordingly, her appeal 
is granted to this limited extent.

The Board is keenly aware that VA's own "clear and 
unmistakable error" in January 1948 resulted in the veteran 
receiving less compensation than he was entitled to for a 
period of nearly 48 years.  However, the statutes governing 
VA provide no basis for any further legal relief.  Parties 
"'cannot rely upon the generous spirit that suffuses the law 
generally to override the clear meaning of a particular 
provision.'"  See Haines, 154 F.3d at 1301 (quoting Smith v. 
Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994)).  Specifically, 
the Board notes that authority to provide equitable relief is 
reserved to the Secretary of Veterans Affairs under 
38 U.S.C.A. § 503(a).



ORDER

All disability compensation found to have been due and owing 
to the veteran for the period not to exceed two years prior 
to the date of his death, as the result of an August 1995 
determination by the Director, Compensation and Pension 
Service, shall be paid to the appellant as accrued benefits, 
less any amounts previously disbursed in that regard.  The 
appeal is granted to this extent only.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

